Citation Nr: 1450446	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  07-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire which, in relevant part, denied entitlement to service connection for PTSD.  The claim is deemed to include any psychiatric disability, regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran and his wife testified at a Board hearing before the undersigned at the White River Junction, Vermont, RO in September 2007.  A transcript of the hearing is of record.

In a decision dated in July 2013, the Board granted entitlement to service connection for a psychiatric disability manifested by phobia of electricity and denied entitlement to service connection for a psychiatric disability to include a mood disorder, a depressive disorder, and PTSD.  

The Veteran appealed that part of the decision that denied entitlement to service connection to the United States Court of Appeals For Veterans Claims (Court).  In a June 2014 Memorandum Decision (Decision), the Court vacated the June 2013 Board decision in part, and remanded the case to the Board for further appellate review consistent with the Decision.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court determined the Board should have sought clarification of the opinion of the examiner who conducted an October 2010 examination by seeking additional medical input on the issue of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the October 2010 PTSD examination and provided the March 2013 addendum to that examination.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's now service-connected acquired psychiatric disability manifested by phobia of electricity aggravate; that is, chronically worsens; the Veteran's mood disorder or depression?

The examiner should provide reasons for any opinion rendered.  Should the examiner advise that the requested opinion cannot be rendered, the examiner should inform the AOJ what additional information is needed to provide the requested opinion.

In the event the examiner who conducted the October 2010 PTSD examination is no longer available; refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  If the decision remains in any way adverse to the Veteran, issue a Supplemental Statement of the Case (SSOC).  Then return the appeal to the Board, if otherwise in order

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

